Citation Nr: 1828794	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-41 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, Type II (DM).


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his substantive appeal (VA Form 9) dated December 1, 2014, the Veteran requested a Travel Board hearing.  In a subsequent statement received by VA on February 29, 2016, the Veteran requested a videoconference hearing instead of a Travel Board hearing.  In a statement received by VA on March 13, 2017, the Veteran withdrew his request for a hearing and asked that his case be transferred to the Board for a decision.  In a subsequent statement received by VA on August 21, 2017, the Veteran requested a videoconference hearing.  The Veteran was scheduled for a videoconference hearing on April 9, 2018.  In a statement dated March 11, 2018, the Veteran indicated that he would attend the hearing.  The Veteran failed to appear to the hearing, thus the Board considers this hearing request withdrawn.  See 38 C.F.R. § 20.704 (d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

The Veteran contends that his hypertension is related to his military service.  He asserts that he was told by VA medical personnel that both his hypertension and his diabetes are as result of his naval service.  He states further that he served aboard an aircraft carrier that had eight nuclear reactors and that his illness is a delayed reaction to the time he served aboard the USS Enterprise. 

The Board notes that hypertension and DM are neither diseases specific to radiation-exposed veterans nor radiogenic diseases.  See 38 C.F.R. §§ 3.309 (d), 3.311 (b)(2) (2017).  Additionally, although 38 C.F.R. § 3.311 (b)(4) states that if an ionizing radiation claim is based on a disease not listed as a "radiogenic disease" under 38 C.F.R. § 3.311 (b)(2), such as the Veteran's hypertension or DM, VA shall nevertheless develop the claim under the provisions of section 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease; the Veteran has submitted no such evidence.  Thus, under 38 C.F.R. § 3.311 (a) and (c), neither a dose assessment from the Department of Defense, nor a medical opinion from the Under Secretary for Benefits, is warranted.  Regardless, even if the claimed disability is not listed as a presumptive disease for radiation-exposed veterans or as a radiogenic disease, direct service connection must still be considered by way of in-service incurrence, including presumptive service connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In this regard, the Board finds that the Veteran should specifically be afforded the opportunity to submit a nexus statement from his VA health care providers and a VA examination and medical opinion is warranted to determine the nature and etiology of the Veteran's hypertension and DM.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to submit a statement from his VA health care providers outlining the reported opinion that his hypertension and diabetes mellitus are etiologically related to his service in the U.S Navy.

2.  Obtain and associate with the claims file copies of all outstanding VA treatment records and private treatment records relevant to the conditions being remanded.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located, the Veteran must be notified.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension and DM.  All indicated tests should be accomplished.  The record and a copy of this remand must be reviewed by the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's hypertension: (1) began during active service; (2) manifested within one year of active duty service; (3) or is otherwise related to service to include the Veteran's service aboard the nuclear-powered aircraft carrier, the USS Enterprise.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's DM: (1) began during active service; (2) manifested within one year of active duty service; (3) or is otherwise related to service to include the Veteran's service aboard the nuclear-powered aircraft carrier, the USS Enterprise.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

5.  After completion of the above, readjudicate the Veteran's claims for entitlement to service connection for hypertension and DM in light of all of the evidence of record.  If any benefit sought is not granted in full, the Veteran must then be furnished an appropriate supplemental statement of the case and be afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

